Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par les textes subséquents et
notamment le décret n° 2010-617 du 5 avril 2010,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures, tel que modifié le décret n° 2013-
1514 du 6 mai 2013,

Vu décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures,

Vu le décret n° 2007-904 du 10 avril 2007, portant
approbation de la convention et ses annexes signées à
Tunis le 20 février 2007,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion tenue le 7 et 20
juin 2012,

Vu la délibération du conseil des ministres et après
information du Président de la République.

Décrète :

Article premier - Est approuvé l’avenant n° 1 signé
le 20 février 2013 entre l'Etat Tunisien d'une part,
l'entreprise tunisienne d'activités pétrolières et la
société « Medex Petroleum (Tunisia) Limited » d'autre
part et relatif à la modification de certaines
dispositions de la convention et ses annexes régissant
le permis de recherche d'hydrocarbures dit permis
«Remada ».

Art. 2 - Le ministre de l'industrie est chargé de
l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 25 septembre 2013.

Le Chef du Gouvernement
Ali Larayedh

Décret n° 2013-4324 du 26 septembre 2013,
portant approbation de la convention relative
au permis de recherche d'hydrocarbures dit
permis « Araïfa » et ses annexes.

Le chef du gouvernement,

Sur proposition du ministre de l'industrie,

Vu la loi constituante n° 2011-6 du 16 décembre
2011, portant organisation provisoire des pouvoirs
publics,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que complété et modifié
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004-61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie, tel que modifié
et complété par le décret 2010-3215 du 13 décembre
2010,

Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par le décret n° 2007-2970 du 19
novembre 2007 et le décret n° 2010-617 du 5 avril
2010,

Vu décret n° 2001-1842 du 1* août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures,

Vu la délibération du conseil des ministres et après
information du Président de la République.

Décrète :

Article premier - Sont approuvées la convention et
ses annexes jointes au présent décret et signées à
Tunis le 7 mars 2013 entre l'Etat Tunisien d'une part,
l'entreprise tunisienne d'activités pétrolières et la
société « YNG Exploration Limited » d'autre part et
relative au permis de recherche d'hydrocarbures dit
permis « Araifa ».

Art. 2 - Le ministre de l'industrie est chargé de
l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 26 septembre 2013.

Le Chef du Gouvernement
Ali Larayedh

Arrêté du ministre de l'industrie du 2 octobre
2013, portant délégation de signature.

Le ministre de l'industrie,

Vu la loi constituante n° 2011-6 du 16 décembre
2011, portant organisation provisoire des pouvoirs
publics,

Vu la loi n° 83-112 du 12 décembre 1983, portant
statut général des personnels de l'Etat, des collectivités
locales et des établissements publics à caractère
administratif, ensemble les textes qui l'ont modifiée ou
complétée,

Vu le décret n° 75-384 du 17 juin 1975, autorisant
les ministres et secrétaires d’Etat à déléguer leur
signature,

Page 3014

Journal Officiel de la République Tunisienne — 11 et 15 octobre 2013 N°82
